Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (7,198,155) in view of Warner (5,641,068). Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (7,198,155) in view of GB 2523798. Otsuka et al. discloses a packaging device (Figure 8) for a printer, which is a sheet transportation device, the packing device comprising a first packing portion (52 and/or 52) and a second packing portion (51). Warner and GB 2523798 each disclose a packaging device for electrical equipment in general, the packing device comprising a first packing portion (22; 2; respectively) that has a mating portion (convoluted finger-like surfaces; 11) and a second packing portion (20; 3) that has a mating receptacle portion (space between finger-like surfaces; 12) configured to mate with the mating portion by inserting at least a part of the mating portion into the mating receptacle portion, wherein at least one of the mating portion and the mating receptacle portion has a sloped surface that is inclined with respect to a first axis .  
As to claims 3 and 8, Warner and GB 2523798 each disclose the first packing portion (22; 2) further has a base (planar top portion of 22; 6) which supports the mating portion, and a second portion (vertical portion of 22 between its planar top portion and the attached bases of the convoluted finger-like surfaces; 5) provided between the base and the mating portion, and at a junction between the second portion and the mating portion, a cross-sectional area size of the second portion is larger than a cross-sectional area size of the mating portion.
As to claims 4 and 9, Warner and GB 2523798 each disclose inclination of the mating portions which also will determine an inherent mating strength.   
As to claims 5 and 10, Warner and GB 2523798 each disclose foamed plastic cushioning material.  

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 1 and 6 above, and further in view of either one of Fischer (5,031,768) and Verrecchio (3,602,372). The previous art does not disclose a mating portion wherein the mating portion is provided on a base via a first portion between the base and the mating portion, wherein at a junction between the first portion and the .

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG